Case o-20-/240/-reg VOC 44y-1 Fined Vo/lOfei Entered Oo/LO/2l 12:05°06

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

peeennee nee ene annnnne cen enee nen K
In Re: Chapter 11
Case No 820-72407-a736
Myint Kyaw, APPLICATION PURSUANT
TO LOCAL RULE 1009-1 (a)
Debtor,
ween ee nen ene ence x

Myint Kyaw, Debtor, by its attorneys, Weinberg, Gross & Pergament LLP
represents as follows:

1. On July 8, 2020, the Debtor filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code.

2. This Application is submitted to amend the Debtor’s Schedule A/B
indicating the addition of a non-publicly traded corporation. A copy of the amended Schedule

A/B is annexed hereto as Exhibit “A.”

Weinberg, Gross & Pergament LLP

Attorneys for Debtor
Dated: Garden City, New York

August 10, 2021 C ; >)

By:

 

Marc A. Pergament

400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424
